Citation Nr: 0000968	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-17 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral 
neuropathy due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1968.


This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  Service connection for a skin disorder due to Agent 
Orange exposure was denied by the RO by means of a rating 
decision rendered in May 1994.  The veteran was notified of 
that decision, and of appellate rights and procedures, but 
did not perfect an appeal within the statutory period for 
such action.

2.  The evidence received subsequent to May 1994, with regard 
to the veteran's claim for service connection for a skin 
disorder due to Agent Orange exposure, is not new.

3.  Peripheral neuropathy has not been diagnosed.


CONCLUSIONS OF LAW

1.  The RO's May 1994 rating decision, wherein service 
connection for a skin disorder due to Agent Orange exposure 
was denied, is final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the RO's May 1994 
rating decision, wherein service connection for a skin 
disorder due to Agent Orange exposure was denied, does not 
serve to reopen the veteran's claim.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.309(e), 3.156(a) (1999).

3.  A claim for service connection for peripheral neuropathy 
due to herbicide exposure is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Received to 
Reopen a Claim of Service Connection for a Skin Disorder due 
to Agent Orange Exposure

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107(a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations, insofar as the evidence is 
reviewed as to whether the criteria for the reopening of 
claims are satisfied.  Jones v. Brown, 7 Vet. App. 134 
(1994); see also Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that 

materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans, 9 Vet. App. at 284 (1996).  In addition, see 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), wherein 
the Court held that a three-step analysis is necessary, in 
that it must first be determined if there is new and material 
evidence to reopen a claim; if there is such evidence, the 
claim is reopened and the Board must then determine if the 
claim is well grounded, based upon all the evidence of 
record.  If the Board finds, in such circumstances, that the 
claim is well grounded, it must then be reviewed on its 
merits, which requires consideration of all of the evidence, 
both old and new.  See also Evans, 9 Vet. App. at 283 (1996), 
and Manio v. Derwinski, 1 Vet. App. 140 (1991).

In the instant case, service connection for a skin disorder 
due to Agent Orange exposure was denied by the RO in May 
1994, following review of both service and post-service 
medical evidence, to include VA medical records dated in 1989 
and thereafter indicating, on at least one occasion, the 
presence of a skin disorder that was considered to be the 
product of occupational exposure.  The RO noted that a skin 
disorder (other than chloracne) was not a disability for 
which presumptive service connection based on Agent Orange 
exposure could be granted, and that the medical evidence did 
not demonstrate that a skin disorder had been incurred in or 
aggravated by service. 

The veteran was notified of that decision, and of appellate 
rights and procedures, but did not indicate disagreement 
therewith during the time period for such action.  
Accordingly, the RO's May 1994 rating decision is final, and, 
as indicated above, can be reopened only upon the receipt by 
VA of evidence that is both new and material.

The evidence that has been received by VA since May 1994, 
with regard to the question of a skin disorder, consists, in 
pertinent part, of VA and private medical records.  These 
records do not indicate the presence of any skin problems.  
While 

the veteran, in seeking to reopen his claim, has alleged that 
he has skin problems that are due to Agent Orange exposure, 
such contentions are cannot be deemed to constitute new 
evidence.  These contentions had been raised in conjunction 
with the claim that had been denied in May 1994; mere 
reiteration of previous contentions does not constitute new 
information.

In brief, the evidence received by VA since the May 1994 
rating decision is not new, and does not serve to reopen the 
veteran's claim for service connection for a skin disorder 
due to Agent Orange exposure.  Concomitantly, in view of the 
fact that the veteran's claim has not been reopened, the 
question of whether this claim is well grounded is 
immaterial, and need not be addressed.

II. Entitlement to Service Connection for Peripheral 
Neuropathy
 due to Herbicide Exposure

As indicated above, in most circumstances the threshold 
question that must be resolved with regard to each claim is 
whether the appellant has presented evidence that each claim 
is well grounded; that is, that each claim is plausible.  If 
he or she has not, the appeal fails as to that claim, and the 
Board is under no duty to assist him or her in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. Brown, 
7 Vet. App. 498 (1995), wherein the United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals (Court), held that a well-grounded claim 
requires evidence of a current disability, an inservice 
disability, and a nexus or link between the two.  When any 
one of these three criteria is not satisfied, the Board is 
obligated to find that a claim for service connection for any 
such disability is not well grounded and therefore must be 
denied, pursuant to the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  See Caluza, supra.  

With regard to the veteran's claim of service connection for 
peripheral neuropathy due to herbicide exposure, the Board 
notes that the clinical evidence does not demonstrate that 
this disorder has been diagnosed.  As indicated above, a 
disability 

must be currently manifested for a claim for service 
connection therefor to be deemed well grounded; that is, 
service connection cannot be granted for a disability that is 
not shown to exist.  Caluza, supra; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  While the medical record indicates 
that the veteran may experience certain upper and lower 
extremity pain and weakness, it is devoid of any indication 
that these problems are manifestations of peripheral 
neuropathy.  A September 1997 VA treatment record, while 
noting "[s]light ? [right upper extremity] weakness," does 
not show that peripheral neuropathy was found.  Earlier VA 
medical records, dated between 1993 and 1995, show that 
complaints of upper extremity pain and weakness were deemed 
to represent bilateral carpal tunnel syndrome.  

The Board acknowledges that a private physician, in a 
statement dated in October 1996, indicated that "[the 
veteran's] current list of medical diagnoses presented to me" 
included peripheral neuropathy.  The private physician also 
indicated that this diagnosis was "somewhat more difficult to 
confirm on a simple neurologic exam, but this man does have 
abnormalities in his peripheral neurologic nervous system, 
including somewhat hyperflexic status and decreased strength 
in both the upper and lower extremities.  By history he does 
give history consistent with diffuse paresthesias."  The fact 
that "abnormalities in [the] peripheral neurologic nervous 
system" have been identified does not, in and of itself, mean 
that peripheral neuropathy is manifested; it must be pointed 
out that this statement does not show that any such diagnosis 
was rendered.  It must also be pointed out that earlier 
complaints of extremity pain and weakness were attributed to 
another disability (specifically, carpal tunnel syndrome).  
In the absence of any such diagnosis, either in October 1996 
or at any other time, the Board is unwilling to find that 
peripheral neuropathy, as a diagnosed disorder, is currently 
manifested.  It also follows, based on this position, that 
the question of causation, including as a result of herbicide 
exposure, is irrelevant.  38 C.F.R. § 3.309(e) (1999).


The Board must reiterate that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of a current disability.  As indicated above, 
the Board, in the case at hand, has found that the evidence 
does not demonstrate that a disability characterized as 
peripheral neuropathy has been diagnosed.  The Board must 
therefore conclude that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
peripheral neuropathy could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim for 
service connection for this disorder is not well grounded and 
is therefore denied, in accordance with the Court's decision 
in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the veteran has not 
indicated that any such evidence is available.  The Board 
must point out that its duty to assist the veteran in the 
development of a claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until that claim is 
shown to be well grounded.  The Board must also point out 
that the veteran is free to submit new and material evidence, 
and reopen his claim for service connection for peripheral 
neuropathy due to herbicide exposure, at any time.


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for a skin disorder due to Agent 
Orange exposure, and the benefits 

sought with regard to that claim remain denied.  Service 
connection for peripheral neuropathy due to herbicide 
exposure is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

